Citation Nr: 1513194	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle disability.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for presbyopia and myopia.

5.  Entitlement to service connection for a gastrointestinal disability, to include heartburn.

6.  Entitlement to service connection for an eye disability, other than presbyopia and myopia.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to November 2008, including in the Southwest Asia theater of operations during the Gulf War.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2013 substantive appeal, the Veteran requested a videoconference hearing; he withdrew the request in December 2013 correspondence (received in February 2014).

The issue of service connection for an eye disability, other than presbyopia and myopia, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran has residuals of a right ankle injury in service.

2. It is reasonably shown that the Veteran has dyspepsia that began in service.

3.  The Veteran does not have a current disability involving diverticulitis or symptoms analogous to diverticulitis, which could be viewed as manifestations of an undiagnosed illness.

3. High cholesterol is a laboratory finding and is not a disability for which VA compensation benefits are payable. 

4.  The Veteran's presbyopia and myopia are not diseases or injuries within the meaning of applicable legislation relating to service connection.


CONCLUSIONS OF LAW

1. Service connection for residuals of a right ankle disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. Service connection for dyspepsia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for diverticulitis, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

4. Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5. Service connection for presbyopia and myopia is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in June 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The record suggests that the Veteran's service treatment records (STRs) have been lost.  (See August 2010 VA Formal Finding of Unavailability memo regarding missing STRs.) Consequently, VA has a well-established heightened duty to assist. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran's VA treatment records have been secured.  The RO arranged for VA general, intestinal, esophageal and ankle examinations in December 2011.  The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Right Ankle Disability

In his June 2010 claim for compensation, the Veteran reported multiple right ankle injuries that began in service.  On December 2011 VA ankle examination, the examiner indicated that the Veteran sprained his ankle in service.  He found, however, that the Veteran had popping and soreness in the ankle every morning as a residual of the ankle injury.  

Here, the Board finds the Veteran's statements as to the popping and soreness he experiences on a daily basis as a result of his in-service right ankle injury to be credible and his statements are accorded significant evidentiary weight.  The VA examiner has linked these symptoms to the right ankle strain he incurred in service.  Thus, the Board concludes that service connection for residuals of a right ankle injury is warranted.

Service Connection for a Gastrointestinal Disability, to Include Heartburn

On December 2011 VA esophageal examination, the examiner diagnosed dyspepsia, with onset in service, and noted that the Veteran's condition requires continuous medication; pyrosis (heartburn) was also identified as a symptom.  Thus, the Board concludes that service connection for dyspepsia is warranted.

Service Connection for Diverticulitis

In his June 2010 claim, the Veteran complained of stomach pain.  On December 2011 VA intestinal examination, the examiner found that the Veteran did not currently have, nor had he ever been diagnosed with, an intestinal condition.  The examiner noted that the Veteran's father had been diagnosed with diverticulitis, but that the Veteran had never gone to sick call for diverticulitis.  He noted the Veteran had diarrhea and abdominal pain in service which resolved.  The examiner noted he was diagnosed with viral gastroenteritis (self-limiting).  The examiner found that the Veteran did not have any signs or symptoms attributable to any non-surgical non-infectious intestinal condition.  

In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the Veteran is a Persian Gulf Veteran, however, service connection may alternatively be established for a chronic disability resulting from an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes that the record is devoid of signs or symptoms related to diverticulitis and this has been confirmed by physical examination.  Significantly, the Veteran has not specifically contended that he has had signs or symptoms of diverticulitis at any time during the appeal.  His notice of disagreement referred to abdominal pain in service and indicated that "further testing" should be performed.  The Board notes that the 2012 examiner specifically stated that "gastroenteritis (viral and self-limited) does not progress to diverticulosis."  Accordingly, as there are no objective indications of a qualifying chronic disability for which service connection may be granted, service connection for such cannot be granted.  

Based on the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for diverticulitis is denied.  See Gilbert, 1 Vet. App. at 49. 

Service Connection for High Cholesterol

The Veteran claims that he has been on high cholesterol medication for more than two years and was previously on the same medication for several years.  On December 2011 VA general examination, the examiner noted that the Veteran began taking high cholesterol medications while in the military after being assessed with hyperlipidemia.  His recent labs improved with medication.

The Board points out that high cholesterol is also referred to as hyperlipidemia.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012). 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  In this case, although elevated cholesterol was first noted during the Veteran's service, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is denied. 

Service Connection for Presbyopia and Myopia

On November 2011 VA eye examination, the Veteran reported that he has previously been told that he has questionable visual degeneration.  He stated that he had 20/20 vision on entrance into service and now has to wear glasses.  On examination, diagnoses of myopia and presbyopia were given.

It should be noted at this point that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for presbyopia and myopia.   Although the November 2011 VA examination includes diagnoses of such, there is no evidence of any superimposed injury to the eyes during service.   Accordingly, service connection must be denied.  See 38 C.F.R. § 3.303(c).  If the Veteran's STRs became available at a later date evidencing a superimposed injury to the eyes, his claim may be reconsidered.  38 C.F.R. § 3.156(c).


ORDER

Service connection for residuals of a right ankle disability is granted.

Service connection for dyspepsia is granted.

Service connection for diverticulitis is denied. 

Service connection for high cholesterol is denied.

Service connection for presbyopia and myopia is denied. 


REMAND

Because the record suggests that the Veteran's service treatment records have been lost, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service Connection for an Eye Disability, Other than Presbyopia and Myopia

On November 2011 VA eye examination, the Veteran reported decreased vision, blurred vision, and distorted vision, especially without his glasses.  He also reported watery eyes.  In addition to myopia and presbyopia, diagnoses included dry eyes and glaucoma suspect.  The examiner noted that the Veteran's history of degenerative eyesight was unclear since his file was not available at the time of examination.  

In light of the fact that the Veteran's STRs have been lost and that he served in the Southwest Asia theater of operations, the Board finds that another examination is needed to determine the likely etiology of his eye disabilities and to determine whether there are any eye symptoms that cannot be attributed to a known diagnosis.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for an eye disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified. 

2. The AOJ should also secure for association with the record copies of the complete clinical records of all VA treatment the Veteran has received for an eye disability (i.e., update to the present the records of his VA treatment for such conditions).

3. Thereafter, the Veteran should be scheduled for a VA eye examination to determine the current nature and likely etiology of any eye disabilities, other than presbyopia and myopia.  The claims file must be made available to the examiner for review in connection with the examination. Any medically indicated tests should be conducted.  Based review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's eye disabilities, other than presbyopia and myopia.  

(b) As to each disability entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service?

(c) Please identify if there are objective signs and symptoms of the eye which cannot be attributed to a known clinical diagnosis. 

(d) Please identify if there are objective signs and symptoms of the eye which can be attributed to a medically unexplained chronic multisymptom illness.  The examiner should note that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained."  

A complete rationale for all opinions should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


